Citation Nr: 1403731	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cellulitis of the bilateral feet.

2.  Entitlement to service connection for a left ankle disability, to include osteomyelitis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran had a hearing before the Board in March 2012 and the transcript is of record.

In an August 2012 decision, the Board reopened the claim of entitlement to service connection for cellulitis of the bilateral feet, and remanded the service connection claims for cellulitis of the bilateral feet and for a left ankle disability for additional development.  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in July 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claims.  In September 2013, the Board received the requested opinion with addendum.

The record indicates various left ankle diagnoses, such as osteomyelitis and Achilles tendinitis.  The claim, therefore, cannot be considered limited to the one diagnosis and has been appropriately recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Any cellulitis of the bilateral feet is not related to service.  

2.  A left ankle disability, to include osteomyelitis, is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cellulitis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  The criteria for service connection for a left ankle disability, to include osteomyelitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in July 2008 and August 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examination was conducted in November 2012 and a June 2013 VHA opinion with a September 2013 addendum was obtained.  The Veteran has not argued, and the record does not reflect, that the examination/opinions were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The June 2013 VHA opinion with September 2013 addendum is based on objective findings and reliable principles and is supported by the November 2012 examination report.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he has current cellulitis of the bilateral feet and/or a left ankle disability, to include osteomyelitis that began during service.  Specifically, he asserts that he was issued ill-fitting boots, which caused chronic blisters, infections and ankle injuries.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a), even if such is noted to be "chronic."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran was treated in June 1978 for pain in the left ankle due to injury.  At that time, the service treatment records indicate he had swelling, mild tenderness, and diffuse blisters on both heels.  The Veteran was also treated at that time for cellulitis of the left ankle extending from an open blister and referred to the hospital for further treatment.  He was treated for athlete's foot, blisters, tinea pedis and rashes of his feet in 1977, 1978, 1981, 1985, 1989.  The November 1993 and March 1994 separation examination reports show no foot or ankle abnormality, and a history of cellulitis of the feet was noted to have resolved.

The Veteran testified that his feet and left ankle continued to cause him problems, and that the medical records confirm continuous treatment since his separation in 1994.  The record reflects various diagnoses over the years, to include cellulitis with lymphangitis, gout, Achilles tendonitis, and osteomyelitis.  The Veteran was hospitalized in February 2008 for an infected abscess.  On admission, he was diagnosed with cellulitis, changed to osteomyelitis on discharge. 

The November 2012 VA examiner reported that the Veteran did not currently have cellulitis of the bilateral feet, osteomyelitis of the left ankle, tendonitis of the left ankle or any other disability affecting the feet or left ankle.  The examiner noted that cellulitis is an acute, self-limited infection, that the Veteran' subjective symptoms of pain cannot be attributed to either cellulitis or osteomyelitis, as neither has sequelae, and that the Veteran's type I osteomyelitis was expected to have completely resolved after 6-12 weeks of finished antibiotic treatment.  The report of examination notes results of clinical testing were established osteomyelitis had resolved, based on normal x-ray examination, as well as sedation rate and a complete blood count accomplished in association with the examination.  

Although the Veteran reported having been told by an infectologist that the episode of cellulitis in 2008 was caused by the same organism that caused the first infection, the VA examination stated that the 2 months of intravenous antibiotic therapy was more consistent with osteomyelitis treatment than treatment for cellulitis.  It was noted that the Veteran's complaint of continuous sharp pain in his left ankle for which he was placed on Nortriptyline was contradicted by the neurologist's note dated in September 2012, to the effect that the Veteran "no longer suffers from intermittent sharp, intense , stabbing pain, on the dorsum of the left foot and in the left ankle."  The examiner added that the dermatology consultation report in August 2012 reflects no evidence of any cellulitis, rash, tinea pedis or other lesion documented on full body examination at that time, a finding consistent with the November 2012 findings.  

The VA examiner concluded that the etiology of osteomyelitis is not related to service or a service-connected disability.  Although the examination report notes that medical literature does not support residuals in either osteomyelitis or cellulitis, or a nexus between osteomyelitis in 2008 and a cellulitis episode in 1978, the examiner stated that a peroneal nerve injury on the left diagnosed in 2009 by a neurologist as explanation of the Veteran's pain was as likely as not related to osteomyelitis, although other etiologies could not be ruled out.  

The June 2013 VHA expert opinion notes the following:

In June 1978 the patient was treated for blisters on his feet as the result of ill-fitting boots, with a left ankle injury and a cellulitis of the left ankle resulting from an open blister.  When separated from the military, his examination indicated that the examination of the feet and lower extremities was normal.  

After his military service, he was treated over the years for foot problems diagnosed as lymphangitis, gout, and tendonitis.  

In February, 2008, he was hospitalized and treated for an osteomyelitis of the left ankle, and this resolved with prolonged antibiotic therapy.  

In June, 2008, a review of systems included "no neurological symptoms".

In October 2008, during a visit to Dr. Holmes, he reported numbness and tingling in the middle three toes of the left foot.  

In February 2009, he reported "over the past several months . . .many episodes of brief, unprovoked sharp shooting, electric pain in the left lateral ankle that radiates over the dorsum of the foot to about the 1st PIP."  He also noted "numbness and tingling in the middle three toes of the left foot".  


A STAT Doppler study resulted in a diagnosis of "superficial common femoral venous thrombosis".

Based on a review of the record, the opinion provided was as follows:

There is no reasonable medical connection between the cellulitis of the left ankle in 1978 and the osteomyelitis diagnosed after acute presentation in February 2008.  

There is no reasonable medical link between either the cellulitis in 1978, the osteomyelitis in 2008, and the numbness and tingling in the approximate distribution of the superficial peroneal nerve which was first reported in October 2008.   

Although a Wikipedia internet article submitted by the Veteran in 2008 notes that it can take months for cellulitis to resolve completely in more serious cases, and may appear to improve but resurface again even after months and years, in a September 2013 addendum to the VHA opinion, it was noted to be very unlikely that a staphylococcus infection could survive several courses of antibiotics and persist, eventually causing an osteomyelitis 30 years later.  It was further noted that although any ill-fitting boots, or complications thereof, could cause immediate problems with numbness and tingling at the time the boots were worn, the numbness and tingling would not manifest 30 years later.  Any numbness or tingling 30 years later was noted to be related to an insult to the nerve immediately prior to the onset of the symptoms. 

Although the Veteran is competent to identify foot and ankle pain, which is capable of lay observation, the question of medical causation, that is, a causal relationship between the left foot/ankle pain and an injury, disease, or event in service, the so called "nexus" requirement, is not simple enough to be within the realm of common knowledge of the Veteran as a lay person, as causation requires a medical opinion as pain may arise from different etiologies, such as a nerve.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).

The Veteran's lay opinion is not competent evidence on the question of medical causation as it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer such an opinion.  As the Veteran's lay evidence is not competent evidence on the question of medical causation, it is of no probative value.  

The VHA medical expert opinion is of probative value.  The opinion is consistent with the record, based on objective findings and reliable principles, and supported by the November 2012 VA opinion.    

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted for cellulitis of the bilateral feet, or for a left ankle disability, to include osteomyelitis. 


ORDER

Service connection for cellulitis of the bilateral feet is denied.  

Service connection for a left ankle disability, to include osteomyelitis, is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


